Tannenwald, J., concurring: While I have, by joining in Judge Fay’s dissent in Popa v. Commissioner, 73 T.C. 130 (1979), indicated my disagreement with the majority decision therein, I think it appropriate to note that Popa, as decided, does not dictate a conclusion contrary to that reached by the majority herein. In both Popa and the instant case, respondent conceded the loss — in the instant case by stipulating that petitioners’ South Vietnamese piasters became worthless.1 The majority rationale in Popa that the most reasonable conclusion was that the taxpayer’s property was “either destroyed or pilfered with criminal intent” is not as easily applicable in the instant case. The more likely cause of the piasters becoming worthless would appear to be governmental action by the North Vietnamese outlawing South Vietnamese currency as a medium of exchange; at least, petitioner has not carried his burden of proving otherwise. Under those circumstances, it seems to me that the instant case falls within the ambit of the category of cases denying a casualty loss where property is confiscated under color of local law.  Respondent’s concession as to worthlessness makes inapplicable those cases denying deductions for mere diminution in value of foreign exchange. Additionally, I think this concession renders immaterial the fact that, in the instant case, the petitioner actually retained ownership and control of the piasters themselves.